Case 2:17-cv-05304-TR Document 44 Filed 10/30/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

RCC FABRICATORS, INC.,
Plaintiff,

VS.

UMOJA ERECTORS LLC and NORTH

AMERICAN SPECIALTY INSURANCE

COMPANY,

Defendants.

 

 

CIVIL ACTION

No. 2:17-cv-05304

PROPOSED PRE-TRIAL SCHEDULING ORDER

AND NOW, this day of November 2020, upon consideration of the parties’ joint

proposed pre-trial scheduling order, it is ORDERED the schedule in the above-captioned matter is

as follows:

e Discovery is concluded;

e Aconference to discuss settlement shall take place on , 20

e Motions in limine are due February 5, 2021;

e Plaintiffand Defendants shall exchange witness lists, exhibits, deposition designations, and
other evidence for the proposed pre-trial order by February 12, 2021, and any deposition

counter-designation by February 16, 2021;

e Responses to motions in limine are due February 17, 2021;

e Plaintiffs pre-trial memorandum is due February 18, 2021;

5648609-1
Case 2:17-cv-05304-TR Document 44 Filed 10/30/20 Page 2 of 2

e Defendants’ pre-trial memoranda are due February 18, 2021;

e Final pre-trial conference shall be held on February 22, 2021, at in Courtroom

.
>

 

e Joint exhibit binder is to be submitted to chambers no later than 4:30 p.m. the day prior to
trial;

e This matter is in the March 1, 2021 trial pool.

 

BY THE. COURT:

 

4 J Mid.

 

 

 

5648609-1
